


109 HR 5878 IH: Minority Entrepreneurship and

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5878
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Cummings (for
			 himself, Mr. Thompson of Mississippi,
			 Mrs. Napolitano,
			 Mr. Bishop of Georgia,
			 Mr. Wynn, Ms. Wasserman Schultz,
			 Mr. Scott of Virginia,
			 Mr. Owens,
			 Mr. Cardin,
			 Mr. Al Green of Texas,
			 Mr. Meeks of New York,
			 Mr. Rush, Ms. Millender-McDonald,
			 Mr. Grijalva,
			 Mr. Conyers,
			 Mr. Butterfield,
			 Mr. Boyd, Mr. Ross, Mr. Davis
			 of Illinois, Mrs. Jones of
			 Ohio, Ms. Linda T. Sánchez of
			 California, Ms. Norton,
			 Ms. Kilpatrick of Michigan,
			 Mr. Baca, Mr. Scott of Georgia,
			 Mr. Van Hollen,
			 Ms. Solis,
			 Mr. Payne,
			 Ms. Lee, Mr. Ruppersberger, Mr. Farr, Mr.
			 Clyburn, Mr. Clay, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on Small
			 Business, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a 2-year pilot program to develop a
		  curriculum at historically Black colleges and universities, Tribal colleges and
		  universities, and Hispanic-serving institutions to foster entrepreneurship and
		  business development in underserved minority communities.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Entrepreneurship and
			 Innovation Pilot Program of 2006.
		2.FindingsCongress finds—
			(1)the 2005
			 State of Black America Report issued by the National Urban
			 League finds a significant level of equality gaps between
			 African Americans and Whites, with the median net worth of an African-American
			 family is $6,100, compared with $67,000 for a white family;
			(2)the American Community Survey of Median
			 Income conducted by the Bureau of the Census in 2004 indicates that—
				(A)African Americans
			 have a median household income that is 62 percent of that of Whites;
				(B)Native Americans have a median household
			 income that is 65 percent of that of Whites; and
				(C)Hispanic Americans have a median household
			 income that is 74 percent of that of Whites;
				(3)in 2005, the
			 African American unemployment rate was 9.5 percent and the Hispanic
			 unemployment rate was 6 percent, well above the national average of 4.7
			 percent;
			(4)African Americans
			 account for 12.3 percent of the United States population and only 4 percent of
			 all United States businesses, Hispanic Americans represent 12.5 percent of the
			 United States population and approximately 6 percent of all United States
			 businesses, Native Americans account for approximately 1 percent of the United
			 States population and .9 percent of all United States businesses;
			(5)entrepreneurship
			 has proven to be an effective tool for economic growth and viability of all
			 communities;
			(6)fostering minority
			 owned businesses is a key ingredient for economic development in the minority
			 community, an effective tool for creating lasting and higher-paying jobs, and a
			 source of creating wealth in the minority community; and
			(7)between 1987 and
			 1997, revenue from minority owned businesses rose by 22.5 percent, an increase
			 equivalent to an annual growth rate of 10 percent, and employment opportunities
			 within minority owned firms increased by 23 percent.
			3.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
			(2)the term
			 Hispanic-serving institutions means the institutions that are
			 within the definition given the term Hispanic-serving institution
			 in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a);
			(3)the term
			 historically Black colleges and universities means the
			 institutions that are within the definition given the term part B
			 institution in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061);
			(4)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632);
			(5)the term
			 small business development center has the same meaning as in
			 section 21 of the Small Business Act (15 U.S.C. 648); and
			(6)the term Tribal colleges and
			 universities means the institutions that are within the definition given
			 the term Tribal College or University in section 316(b)(3) of the
			 Higher Education Act of 1965 (20 U.S.C. 1059c)
			4.Minority
			 entrepreneurship and innovation grants
			(a)In
			 GeneralThe Administrator shall make grants to historically Black
			 colleges and universities, Tribal colleges and universities, and
			 Hispanic-serving institutions, or to any entity formed by a combination of such
			 institutions—
				(1)to
			 assist in establishing an entrepreneurship curriculum for undergraduate or
			 graduate studies; and
				(2)for placement of
			 small business development centers on the physical campus of the
			 institution.
				(b)Curriculum
			 RequirementAn institution of higher education receiving a grant
			 under this section shall develop a curriculum that includes training in various
			 skill sets needed by successful entrepreneurs, including—
				(1)business
			 management and marketing, financial management and accounting, market analysis
			 and competitive analysis, innovation and strategic planning; and
				(2)additional
			 entrepreneurial skill sets specific to the needs of the student population and
			 the surrounding community, as determined by the institution.
				(c)Small business
			 development center requirementEach institution receiving a grant
			 under this section shall open a small business development center that—
				(1)performs studies,
			 research, and counseling concerning the management, financing, and operation of
			 small business concerns;
				(2)performs
			 management training and technical assistance regarding the participation of
			 small business concerns in international markets, export promotion and
			 technology transfer, and the delivery or distribution of such services and
			 information;
				(3)offers referral
			 services for entrepreneurs and small business concerns to business development,
			 financing, and legal experts; and
				(4)promotes
			 market-specific innovation, niche marketing, capacity building, international
			 trade, and strategic planning as keys to long-term growth for its small
			 business concern and entrepreneur clients.
				(d)Grant
			 limitationsA grant under this subsection—
				(1)may not exceed
			 $1,000,000 per fiscal year for any 1 institution of higher education;
				(2)may not be used
			 for any purpose other than those associated with the direct costs incurred to
			 develop and implement a curriculum that fosters entrepreneurship and the costs
			 incurred to organize and run a small business development center on the grounds
			 of the institution; and
				(3)may not be used
			 for building expenses, administrative travel budgets, or other expenses not
			 directly related to the implementation of the curriculum or activities
			 authorized by this Act.
				(e)Exception from
			 Small Business Act requirementSubparagraphs (A) and (B) of
			 section 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) do not apply
			 to assistance made available under this section.
			(f)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $24,000,000, to remain available until expended, for each of
			 fiscal years 2007 and 2008.
			(g)ReportNot
			 later than November 1 of each year, the Associate Administrator of
			 Entrepreneurial Development of the Small Business Administration shall submit
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives, a report
			 evaluating the award and use of grants under this section during the preceding
			 fiscal year, which shall include—
				(1)a
			 description of each entrepreneurship program developed with grant funds, the
			 date of the award of such grant, and the number of participants in each such
			 program;
				(2)the number of
			 small business concerns assisted by each small business development center
			 established with a grant under this section; and
				(3)data regarding the
			 economic impact of the small business development center counseling provided
			 under a grant under this section.
				(h)Limitation on
			 use of Other FundsThe Administrator shall carry out this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
			
